Exhibit 10.5

 

AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT is dated as of May 31st, 2005 by
and among the entities identified on Schedule 1 - Sellers attached hereto
(individually, a “Seller”, and collectively, “Sellers”) and U-STORE-IT, L.P., a
Delaware limited partnership (“Buyer”), amends the Purchase and Sale Agreement
with an effective date of March 1, 2005, between Sellers and Buyer
(“Agreement”). Capitalized terms not defined herein shall have the meanings
ascribed thereto in the Agreement.

 

WHEREAS, Sellers have requested that the Project located at 4101 E. Fort Lowell
Road, Tucson, Arizona (“Fort Lowell Project”), be withdrawn from, and no longer
be subject to, the Agreement;

 

WHEREAS, Buyer has requested that the Inspection Period be extended to June 27,
2005 solely with respect to environmental matters relating to the Projects, and
that the Closing Date be extended to July 7, 2005; and

 

WHEREAS, Sellers and Buyer desire to amend the terms of the Agreement in
furtherance of the foregoing.

 

NOW THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Buyer and Sellers
agree as follows:

 

1. The Fort Lowell Project is hereby withdrawn from the Agreement, and the
aggregate Acquisition Value for the Projects is hereby reduced by the
Acquisition Value allocated to the Fort Lowell Project.

 

2. The Inspection Period is hereby extended to June 27, 2005, solely with
respect to environmental matters relating to the Projects. Seller agrees to
reasonably cooperate with Buyer to resolve matters of title with respect to the
Projects. The Closing Date is hereby extended to July 7, 2005.

 

3. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, and all of such counterparts shall constitute one Amendment.
To facilitate execution of the Amendment, the parties may execute and exchange
by facsimile counterparts of the signature pages.

 

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BUYER: U-STORE-IT, L.P., a Delaware limited partnership

By:

 

U-Store-It Trust,

its general partner

        By:  

/s/ Steven G. Osgood

           

Steven G. Osgood, President

and Chief Financial Officer

 

SELLER:             Denver Investors, a Delaware Limited Partnership      
Lakewood Business Center, a Delaware Limited Partnership By:   Self Storage GP
Corp., General Partner       By:  

Self Storage GP Corp., General Partner

By:   /s/ Dennis L. Winans           /s/ Dennis L. Winans     Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President EI Paso Investors, a
Delaware Limited Partnership       Mesa Self Storage Investors, a Delaware
Limited Partnership By:   Self Storage GP Corp., General Partner       By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans           /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President Fort Lowell – NSS, a
Delaware Limited Partnership       National Self Storage Equities, a Delaware
Limited Partnership By:   Self Storage GP Corp., General Partner       By:  

MR Partner Corp., General Partner

    /s/ Dennis L. Winans            /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President Grant Pacific
Corporation       NSS – Plma County, a Delaware Limited Partnership            
By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans            /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President National Self
Storage Tucson Nos. 10, 11, 12, a Delaware Limited Partnership       NSS SW
Investors, LP By:   Islander (Delaware) Inc., General Partner       By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans            /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President

 

2



--------------------------------------------------------------------------------

Oracle Business Plaza Associates, a Delaware Limited Partnership       SGMP
TV/Kolb Investors, L.P. By:   Self Storage GP Corp., General Partner       By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans            /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President           Dennis L. Winans, Vice President Sacramento Investors,
a Delaware Limited Partnership       SGMP Houston Investors, LP By:   Self
Storage GP Corp., General Partner       By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans           /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President Utah Business
Partners 1, a Delaware Limited Partnership       SGMP Equity Fund I Limited
Partnership By:   Self Storage GP Corp., General Partner       By:  

Self Storage GP Corp., General Partner

    /s/ Dennis L. Winans           /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President SGMP Equity Fund II
Limited Partnership       NSS Southern California, L.P. By:   Self Storage GP
Corp., General Partner       By:  

NSS Southern California, Inc.

    /s/ Dennis L. Winans           /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President SGMP Synott Limited
Partnership       SSMC Mortgage Securities Trust 96-1 By:   Self Storage GP
Corp., General Partner       By:  

SSMC Funding Corp.

    /s/ Dennis L. Winans           /s/ Dennis L. Winans By:   Dennis L. Winans,
Vice President       By:   Dennis L. Winans, Vice President NSS Palo Verde, LP  
      By:   Self Storage GP Corp., General Partner                 /s/ Dennis L.
Winans              By:   Dennis L. Winans, Vice President             NSS New
Mexico, Limited Partnership         By:   MR Partner Corp., General Partner    
            /s/ Dennis L. Winans              By:   Dennis L. Winans, Vice
President            

 

3



--------------------------------------------------------------------------------

DESIGNATED PRINCIPALS:

/s/ W. Michael Schoff

W. MICHAEL SCHOFF

/s/ Robert H. Schoff

ROBERT H. SCHOFF

 

The undersigned hereby execute this Amendment for purposes of Section 7.5 and
Section 11.3 of the Agreement

 

/s/ W. Michael Schoff

W. Michael Schoff

THE SCHOMAC GROUP, INC., an Arizona Corporation

/s/ Dennis L. Winans

Dennis L. Winans, President

TEDCO, INC., an Arizona Corporation

/s/ Dennis L. Winans

Dennis L. Winans, Vice President

Robert H. Schoff Revocable Trust Dated August 6, 2002

/s/ Robert H. Schoff

Robert H. Schoff, Trustee

Susan A. Harris Revocable Trust Dated November 9, 1999

/s/ Susan A. Harris

Susan A. Harris, Trustee

San Simeon Invesments IV L.P.

By:  RMS GP Corp., an Arizona Corporation, General Partner

/s/ Ryan M. Schoff

Ryan M. Schoff, President

Trust B of the Charles E. Schoff Family Revocable 1975 Trust

/s/ Charles E. Schoff

Charles E. Schoff, Trustee

 

4